Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 
search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or

above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Election/Restriction
Applicant's election with traverse of Group I, claims 1-15, in the reply filed on December 8, 2021 is acknowledged.  The traversal is on the ground(s) that the examination of all inventions does not impose undue burden.  This is not found persuasive because it is not correct.  The examination of all inventive groups requires substantially different search areas, strategies and prior art analysis and application.  However, burden is not relevant to a holding of lack of unity and is not the criteria by which restriction is applied.  Accordingly, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0338378 to Reitzmann et al.

	Reitzmann et al. disclose a shaped VPO catalyst for preparing maleic anhydride.  Paragraph [0077]. Figure 1a and 1b of the reference show a shaped catalyst body 100 having a hollow cylindrical core 160 with cylinder axis 154, substantially the same organization set forth in the instant claims.  The first end, the second end and the wall disposed there between is also represented.  A plurality of hollow arcs (crenellations) run along the height of the wall and form a plurality of lobes with rounded corners as set forth in claim 1.  The only apparent difference between this disclosure and the instant claims is that of semantics, as the Reitzmann et al. reference does not refer to their hollow arcs as crenellations; however, the structure of the body would have been obvious as the reference demonstrates outer arcs consistent with the instant claims.  These hollow arcs can be considered circular in nature and are reported as 3 mm in radius. See paragraphs [0079] and [0083].  The reference demonstrates four or more lobes being formed, but is considered consistent with the claims as three lobes are inherently present.  The wall height of the Reitzmann shaped body is 6mm.  Paragraph [0084].  Paragraph [0078] indicates that the long side 156 is 7.2 mm and the broad side 158 measures 5.5 mm, which is considered representative of the first end and the second end in the instant claims.  The diameter of the hollow core of the reference material is 2.4 mm, and each lobe is reported as having the same external diameter of 1.5 mm based on the radius of the circular arc formed by the lobes being 0.75 mm.  Paragraph [0079].  Reitzmann et al. demonstrate an outer crenellation feature as set forth in instant claim 9 in paragraph [0083], wherein it is stated that the radii of the circular arcs formed by the recesses are 3mm.  The features of the shaped material as set forth in claim 14 are also met by Reitzmann et al. at paragraph [0079] where each of 

	The limitations of all claims have been considered and are deemed to be within the purview of the prior art.

Claim Objections
	Claims 7 and 10-13 are objected to as being dependent on a base claims, but would be allowable if rewritten in independent form to include all of the limitations of the base claims.  The references do not appear to address these particular limitations on the shaped catalyst.

Conclusion
Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732